Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER Dated as of June 6, 2010 among GRIFOLS, S.A., GRIFOLS, INC. and TALECRIS BIOTHERAPEUTICS HOLDINGS CORP. TABLE OF CONTENTS Page ARTICLE I THE REINCORPORATION MERGER 2 Section 1.01 The Reincorporation Merger 2 Section 1.02 Closing 2 Section 1.03 Reincorporation Effective Time 2 Section 1.04 Effects of the Reincorporation Merger 3 Section 1.05 Effect on Capital Stock 3 Section 1.06 Options 4 Section 1.07 Other Stock-Based Awards 4 Section 1.08 Further Actions 4 Section 1.09 Articles of Incorporation and Bylaws 5 Section 1.10 Directors of the Reincorporation Merger Surviving Corporation 5 Section 1.11 Officers of the Reincorporation Merger Surviving Corporation 5 Section 1.12 Tax Consequences 5 ARTICLE II THE MERGER 5 Section 2.01 The Merger 5 Section 2.02 Effective Time 5 Section 2.03 Effects of the Merger 6 Section 2.04 Articles of Incorporation and Bylaws 6 Section 2.05 Directors of the Surviving Corporation 6 Section 2.06 Officers of the Surviving Corporation 6 ARTICLE III EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES6 Section 3.01 Effect on Capital Stock 6 Section 3.02 Exchange of Certificates 8 ARTICLE IV REPRESENTATIONS AND WARRANTIES 13 Section 4.01 Representations and Warranties of the Company 13 Section 4.02 Representations and Warranties of Parent and HoldCo 40 ARTICLE V COVENANTS RELATING TO THE BUSINESS 54 Section 5.01 Conduct of Business 54 Section 5.02 No Solicitation 60 ARTICLE VI ADDITIONAL AGREEMENTS 64 Section 6.01 Preparation of the Proxy Statement/Prospectus; Stockholders Meetings 64 Section 6.02 Creation and Issuance of Parent Non-Voting Shares 67 Section 6.03 Access to Information; Confidentiality 71 Section 6.04 Efforts; Further Action 72 Section 6.05 Company Equity Awards 75 Section 6.06 Certain Indebtedness 76 Section 6.07 Indemnification, Exculpation and Insurance 77 Section 6.08 Public Announcements 79 Section 6.09 Section 16 Matters 79 Section 6.10 Stock Exchange Listing 80 Section 6.11 Transaction Litigation 80 Section 6.12 Employee Matters 80 Section 6.13 Takeover Laws 81 Section 6.14 Financing 81 Section 6.15 Certain Tax Matters 85 Section 6.16 Company Cooperation on Certain Matters 85 Section 6.17 Control of Operations 85 Section 6.19 Formation and Joinder of Company Virginia Sub 85 ARTICLE VII CONDITIONS PRECEDENT 85 Section 7.01 Conditions to Each Partys Obligation to Effect the Merger 85 Section 7.02 Conditions to Obligations of Parent and HoldCo 86 Section 7.03 Conditions to Obligation of the Company 87 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 88 Section 8.01 Termination 88 Section 8.02 Effect of Termination 91 Section 8.03 Fees and Expenses 91 Section 8.04 Amendment 94 Section 8.05 Extension; Waiver 94 ARTICLE IX GENERAL PROVISIONS 94 Section 9.01 Nonsurvival of Representations and Warranties 94 Section 9.02 Notices 95 Section 9.03 Definitions 96 Section 9.04 Interpretation 103 Section 9.05 Consents and Approvals 104 Section 9.06 Counterparts 104 Section 9.07 Entire Agreement; No Third-Party Beneficiaries 104 Section 9.08 Governing Law 105 Section 9.09 Assignment 105 Section 9.10 Jurisdiction; Consent to Jurisdiction; Specific Enforcement; Remedies 105 Section 9.11 Severability 110 Section 9.12 Transfer Taxes 110 Section 9.13 Obligations of Parent and of the Company 111 Exhibit A Form of Company Voting Agreement Exhibit B Form of Parent Voting Agreement Exhibit C Form of Reincorporation Plan of Merger Exhibit D Form of Company Virginia Sub Articles Exhibit E Form of Plan of Merger Exhibit F Form of Parent By-Law Amendments INDEX OF DEFINED TERMS Page Page $ 96 Company Restricted Stock 3 8-A12(b) 65 Company RSUs 14 Actions 20 Company SEC Documents 17 Affiliate 96 Company Stock Options 4 Agreement 1 Company Stock Plans 4 Antitrust Approval Failure 96 Company Stock-Based Award 4 Antitrust Covenants 96 Company Stockholder Approval 38 Antitrust Law 73 Company Stockholder Party 1 Approval 24 Company Stockholders Meeting 64 Bankruptcy and Equity Exception 16 Company Termination Fee 91 BBVA 53 Company Virginia Sub 1 Business Day 97 Company Virginia Sub Articles 5 Capital Increase 67 Company Virginia Sub Book-Entry Shares 4 Certificate of Merger 6 Company Virginia Sub Bylaws 5 Chancery Court 105 Company Virginia Sub Certificates 4 Closing 2 Company Virginia Sub Common Stock 3 Closing Date 2 Company Voting Agreement 1 CNMV 97 Company Welfare Plan 30 Commercial Registry 69 Confidentiality Agreement 72 Commitment Letter 52 Continuing Employees 80 Committee 103 Contract 16 Common Stock Cash Consideration 7 Convicted Entity 26 Common Stock Merger Consideration 7 Convicted Individual 26 Common Stock Share Consideration 7 Covered Claim 105 Company 1 Debarred Entity 26 Company Adverse Recommendation Debarred Individual 26 Change 97 Deed of By-Law Amendments 69 Company Approvals 17 Deed of Capital Increase 70 Company Balance Sheet 18 Defeasance 76 Company Benefit Plan 30 Definitive Agreements 82 Company Bylaws 5 Depositary 8 Company Certificate 13 Depositary Agreement 8 Company Common Book-Entry Shares 3 DGCL 1 Company Common Certificate 3 DOJ 72 Company Common Stock 3 dollars 96 Company Disclosure Letter 13 Effect 98 Company Intellectual Property 36 Effective Time 6 Company Pension Plan 30 Environmental Laws 97 Company Personnel 97 ERISA 30 Company Preferred Stock 14 ERISA Affiliate 97 Company Recommendation 16 EU-IFRS 97 Exchange Act 17 Nomura 53 Exchange Agent 8 Non-Superior Proposal Event 62 Exchange Fund 8 Notes 76 Exchange Ratio 97 Officer Indemnified Parties 78 Excluded Entity 26 Option 4 Excluded Individual 26 Order 17 FDA 97 Other Delaware Court 105 Filed Company SEC Documents 18 Outside Date 88 Financing 52 Owned Real Property 35 Financing Commitment Expiration Date 89 Spanish Stock Exchanges 103 Financing Covenants 97 Parent 1 Financing Failure 97 Parent ADRs 7 Financing Sources 97 Parent ADS Issuance 53 Foreign Antitrust Laws 73 Parent ADSs 7 Foreign Company Plan 32 Parent Adverse Recommendation Change 68 Foreign Corrupt Practices Act 25 Parent Alternative Proposal 63 Form By-Law Amendment 68 Parent Approvals 44 Form F-4 65 Parent Board Reports 67 Form F-6 65 Parent Charter Documents 41 FTC 72 Parent Closing Price 100 GAAP 18 Parent CNMV Reports 44 Governmental Entity 12 Parent Disclosure Letter 41 GSA 26 Parent Equity Securities 42 Hazardous Materials 98 Parent Financial Statements 45 Health Care Laws 98 Parent Material Adverse Effect 100 Health Fraud Law 27 Parent Non-Voting Shares 7 HoldCo 1 Parent Ordinary Shares 101 HoldCo Charter Documents 41 Parent Personnel 101 HSR Act 17 Parent Recommendation 43 Indenture 76 Parent Specified Contract 50 Intellectual Property 98 Parent Statutory Reports 67 Intervening Event 98 Parent Stockholder Approval 68 IRS 30 Parent Stockholder Parties 2 Joinder 1 Parent Stockholder Party 2 Knowledge 98 Parent Stockholders Meeting 43 Law 16 Parent Termination Fee 92 Leased Real Property 35 Parent Voting Agreements 2 Leases 35 Per Share Amount 101 Liens 14 Permits 23 Material Adverse Effect 98 Permitted Liens 101 Medicaid 26 Permitted Modifications 68 Medical Reimbursement Program 26 Person 102 Medicare 26 Plan of Merger 5 Merger 1 Proxy Statement/Prospectus 64 Mergers 1 Qualifying Financing 82 NASDAQ 17 Real Property 35 Registration Statement 102 SOX 19 Registration Statements 102 Spanish Prospectus 69 Reincorporation Effective Time 3 Specified Contract 21 Reincorporation Merger 1 Specified Financial Resources 103 Reincorporation Merger Surviving Stock-Based Award 4 Corporation 1 Subsidiary 103 Reincorporation Plan of Merger 3 Superior Proposal 61 Release 102 Surviving Corporation 5 Representative 102 Takeover Proposal 61 Required Amounts 53 Tax 35 Restraint 86 Tax Return 35 Reverse Break-Up Fee 92 Taxing Authority 35 Revolving Credit Agreement 102 Tender 76 SCL 67 Termination Fees 103 SEC 17 Voting Agreement Percentage Change 103 Securities Act 17 Voting Agreements 2 Self-Regulatory Organization 102 VSCA 1 Service Agent 106 VWAPs 100 SIBE 102 WARN 29 Significant Subsidiary 13 AGREEMENT AND PLAN OF MERGER (this  Agreement ) dated as of June 6, 2010, among GRIFOLS, S.A., a company organized under the laws of Spain ( Parent ), GRIFOLS, INC., a Delaware corporation and a direct wholly-owned Subsidiary of Parent ( HoldCo ), and TALECRIS BIOTHERAPEUTICS HOLDINGS CORP., a Delaware corporation (the  Company ); WHEREAS, promptly following the execution of this Agreement, the Company shall form a new wholly owned subsidiary ( Company Virginia Sub ) as a Virginia corporation under and in accordance with the Virginia Stock Corporation Act, as amended (the  VSCA ), and the Company shall cause Company Virginia Sub to, and Company Virginia Sub shall, sign a joinder agreement to this Agreement (the  Joinder ) and be bound hereunder; WHEREAS, (i) the Company will upon the terms and subject to the conditions set forth herein, merge with and into Company Virginia Sub under and in accordance with the VSCA and the Delaware General Corporation Law, as amended (the  DGCL ), with Company Virginia Sub (the  Reincorporation Merger Surviving Corporation ) surviving such merger (the  Reincorporation Merger ), and (ii) immediately following the Reincorporation Merger, HoldCo, upon the terms and subject to the conditions set forth herein, will merge with and into the Reincorporation Merger Surviving Corporation under and in accordance with the VSCA and the DGCL, with the Reincorporation Merger Surviving Corporation continuing as the surviving corporation (the  Merger , together with the Reincorporation Merger, the  Mergers ); WHEREAS, the Board of Directors of the Company has, by unanimous vote of all of the directors, (i) determined that it is in the best interests of the Company and its stockholders, and declared it advisable, to enter into this Agreement, (ii) approved the execution, delivery and performance of this Agreement and the consummation of the Mergers and (iii) resolved to recommend adoption of this Agreement by the stockholders of the Company; WHEREAS, the Board of Directors of Parent has unanimously adopted, approved and declared advisable, and the Board of Directors of HoldCo has unanimously adopted, approved and declared advisable, this Agreement and the Mergers, upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, the Board of Directors of Parent has determined that it is in the best interests of Parent and its stockholders to consummate the Mergers provided for herein; WHEREAS, simultaneously with the execution of this Agreement, Talecris Holdings, LLC (the  Company Stockholder Party ) is entering into an agreement in the form of Exhibit A hereto (the  Company Voting Agreement ) pursuant to which, and subject to the terms thereof, the Company Stockholder Party has agreed, among other things, to vote its shares of the Company Common Stock in favor of the adoption of this Agreement; and WHEREAS, it is the intent of the parties hereto that, for U.S. federal income tax purposes, the Reincorporation Merger shall constitute a reorganization within the meaning of Section 368(a)(1)(F) of the Internal Revenue Code of 1986, as amended (the  Code ), and that this Agreement shall constitute a plan of reorganization in respect of the Reincorporation Merger for the purposes of Sections 354 and 361 of the Code; WHEREAS, it is the intent of Parent and HoldCo that, for U.S. federal income tax purposes, the Merger shall constitute a reorganization solely with respect to HoldCo within the meaning of Section 368(a) of the Code, and that this Agreement shall constitute a plan of reorganization with respect to HoldCo for the purposes of Sections 354 and 361 of the Code; WHEREAS, simultaneously with the execution of this Agreement, certain stockholders of Parent (each, a  Parent Stockholder Party  and collectively, the  Parent Stockholder Parties ) are entering into agreements in substantially the form of Exhibit B hereto (collectively, the  Parent Voting Agreements , and, together with the Company Voting Agreement, the  Voting Agreements ) pursuant to which, and subject to the terms thereof, each of the Parent Stockholder Parties has agreed, among other things, to vote its Parent Ordinary Shares in favor of the adoption of this Agreement and each of the approvals required to obtain the Parent Stockholder Approval; NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and subject to the conditions set forth herein, the parties hereto agree as follows: Article I THE REINCORPORATION MERGER Section 1.01. The Reincorporation Merger . Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the DGCL and the VSCA, the Company shall be merged with and into Company Virginia Sub at the Reincorporation Effective Time. As a result of the Reincorporation Merger, the separate corporate existence of the Company shall cease and Company Virginia Sub shall continue as the surviving corporation of the Reincorporation Merger and shall continue its corporate existence under the laws of the Commonwealth of Virginia. Section 1.02. Closing . Subject to the terms and conditions of this Agreement, the closing of the Mergers and the transactions contemplated hereby (the  Closing ) shall take place at 9:00 a.m., Eastern Time, on the later of (i) the third Business Day after satisfaction or (to the extent permitted by applicable Law and by the party entitled to grant such waiver) waiver of the conditions set forth in Article VII (other than those conditions that by their terms are to be satisfied by actions to be taken at the Closing, but subject to the satisfaction or (to the extent permitted by applicable Law) waiver of those conditions) and (ii) the earlier of (x) the date on which the Financing or, in the event that alternative financing has been arranged, such alternative financing, is available in accordance with the terms and conditions thereof and (y) the Business Day prior to the Outside Date, provided that such date shall be no later than the Outside Date. Notwithstanding the foregoing, the Closing may be consummated at such other time or date as Parent and the Company may agree to in writing. The date on which the Closing occurs is referred to in this Agreement as the  Closing Date . The Closing shall be held at the offices of Proskauer Rose LLP, at 1585 Broadway, New York, NY 10036, unless another place is agreed to in writing by Parent and the Company. Section 1.03. Reincorporation Effective Time . Upon the execution of this Agreement, the Company shall cause the Plan of Merger attached hereto and made a part hereof as Exhibit A 2 (the  Reincorporation Plan of Merger ) to be executed. Subject to the provisions of this Agreement, at the Closing but subject to the condition that the Closing is to occur, the Company shall cause the Reincorporation Merger to be consummated by causing the Reincorporation Plan of Merger to be acknowledged and filed along with articles of merger with the Virginia State Corporation Commission and by filing with the Secretary of State of the State of Delaware a certificate of merger, in such form as required by, and executed and acknowledged by the parties in accordance with, the relevant provisions of the DGCL, and shall make all other filings or recordings required under the VSCA and the DGCL in connection with the Reincorporation Merger. The Reincorporation Merger shall become effective in accordance with the Reincorporation Plan of Merger on the Closing Date at such time that Parent and the Company shall agree and shall specify in the articles of merger relating to the Reincorporation Merger filed with the Virginia State Corporation Commission and in the certificate of merger filed with the Secretary of State of the State of Delaware (such time, the  Reincorporation Effective Time ). Section 1.04. Effects of the Reincorporation Merger . At and after the Reincorporation Effective Time, the Reincorporation Merger shall have the effects set forth herein and in the Reincorporation Plan of Merger and in the applicable provisions of the DGCL and the VSCA. Without limiting the generality of the foregoing and subject thereto, at the Reincorporation Effective Time, all the property, rights, privileges, immunities, powers and franchises of the Company and Company Virginia Sub shall vest in the Reincorporation Merger Surviving Corporation and all debts, liabilities and duties of the Company and Company Virginia Sub shall become the debts, liabilities and duties of the Reincorporation Merger Surviving Corporation. Section 1.05. Effect on Capital Stock . (a) At the Reincorporation Effective Time, by virtue of the Reincorporation Merger and without any action on the part of the Company, Company Virginia Sub or any holder of common stock, par value $0.01 per share, of the Company (the " Company Common Stock "), (i) each share of Company Common Stock (including restricted shares of Company Common Stock (the "Company Restricted Stock")) issued and outstanding immediately prior to the Reincorporation Effective Time (other than shares held in the treasury of the Company immediately prior to the Reincorporation Effective Time) shall be converted into one share of common stock, par value $0.01 per share,of Company Virginia Sub (the " Company Virginia Sub Common Stock "), (ii) each share of Company Common Stock held in the treasury of the Company immediately prior to the Reincorporation Effective Time shall be cancelled and (iii) each share of Company Virginia Sub Common Stock issued and outstanding immediately prior to the Reincorporation Effective Time shall be canceled. (b) All of the shares of Company Common Stock converted into shares of Company Virginia Sub Common Stock pursuant to Section 1.05(a) shall no longer be outstanding and shall automatically be canceled and shall cease to exist as of the Reincorporation Effective Time, and each certificate (each, a  Company Common Certificate ) or book-entry shares ( Company Common Book-Entry Shares ) previously representing any such shares shall thereafter represent, without the requirement of any exchange thereof, that number of shares of Company Virginia Sub Common Stock into which such shares of Company Common Stock represented by such Company Common Certificate or Company Common Book-Entry Shares have been converted pursuant to Section 1.05(a) (such certificates following the Reincorporation 3 Merger, the  Company Virginia Sub Certificates  and such book-entry shares following the Reincorporation Merger, the  Company Virginia Sub Book-Entry Shares ). Section 1.06. Options . At the Reincorporation Effective Time, each option granted by the Company to purchase shares of Company Common Stock (the  Company Stock Options ) that is outstanding and unexercised immediately prior thereto shall cease to represent a right to acquire shares of Company Common Stock and shall be converted automatically into an option (an  Option ) to purchase a number of shares of Company Virginia Sub Common Stock equal to the number of shares of Company Common Stock subject to such Company Stock Option immediately prior to the Reincorporation Effective Time at an exercise price per share of Company Virginia Sub Common Stock equal to the exercise price per share of Company Common Stock in effect immediately prior to the Reincorporation Effective Time and otherwise subject to the terms of the Companys 2009 Long Term Incentive Plan, 2006 Restricted Stock Plan or 2005 Stock Option and Incentive Plan, in each case as amended to date (the  Company Stock Plans ) under which such Company Stock Options were issued and the agreements evidencing grants thereunder (including accelerated vesting provisions under such agreements evidencing grants thereunder or under any employment agreements between employees of the Company and the Company). The duration and other terms of each new option shall be the same as the original Company Stock Option except that all references to the Company shall be deemed to be references to Company Virginia Sub. Section 1.07. Other Stock-Based Awards . At the Reincorporation Effective Time, each incentive award of any kind, contingent or accrued, to receive Company Common Stock or an amount measured in whole or in part by reference to the value of a number of shares of Company Common Stock granted under the Company Stock Plans or otherwise (including under any Company Benefit Plan) (including Company RSUs and performance shares) other than Company Stock Options and Company Restricted Stock (each, other than Company Stock Options and Company Restricted Stock, a  Company Stock-Based Award ), shall cease to represent a right to acquire or receive shares of Company Common Stock or an amount measured by reference to the value of a number of shares of Company Common Stock and shall be converted automatically into a right to receive a number of shares of Company Virginia Sub Common Stock or an amount measured by reference to a number of shares of Company Virginia Sub Common Stock equal to the number of shares of Company Common Stock subject to such Company Stock-Based Award immediately prior to the Reincorporation Effective Time (a  Stock-Based Award ) and subject to the terms of the Company Stock Plan or Company Benefit Plan under which such Company Stock-Based Awards were issued or created and the agreements evidencing grants or rights thereunder (including accelerated vesting provisions under such agreements evidencing grants thereunder or under any employment agreements between employees of the Company and the Company). The duration and other terms of the substituted Stock-Based Awards shall be the same as the original Company Stock-Based Awards except that all references to the Company shall be deemed to be references to Company Virginia Sub. Section 1.08. Further Actions . Prior to the Reincorporation Effective Time, the Company shall pass resolutions to approve the treatment of Company Stock Options, Company RSUs, Company Restricted Stock and Company Stock-Based Award as set forth in Section 1.06 and Section 1.07 . 4 Section 1.09. Articles of Incorporation and Bylaws . (a) The Articles of Incorporation of Company Virginia Sub (the  Company Virginia Sub Articles ) in the form of Exhibit D hereto shall be the Articles of Incorporation of the Reincorporation Merger Surviving Corporation until thereafter changed or amended as provided therein or by applicable Law. (b) The Bylaws of Company Virginia Sub (the  Company Virginia Sub Bylaws  ) in effect immediately prior to the Reincorporation Merger, shall be the Bylaws of the Reincorporation Merger Surviving Corporation until thereafter changed or amended as provided therein or by applicable Law (it being understood and agreed that the Company Virginia Sub Bylaws shall be substantially consistent with the Amended and Restated Bylaws of the Company (the  Company Bylaws ), as amended and restated through the date hereof as in effect immediately prior to the Reincorporation Effective Time, with such changes as are required by the VSCA. Section 1.10. Directors of the Reincorporation Merger Surviving Corporation . The directors of the Company immediately prior to the Reincorporation Effective Time shall be the directors of the Reincorporation Merger Surviving Corporation until the earlier of their resignation or removal or until their respective successors are duly elected and qualified, as the case may be. Section 1.11.
